 IN THE MATTER OF MINEB COAL COMPANYandPROGRESSIVE MINERSOF AMERICA, LOCAL No. 54Case No. R-361-Decided December 2, 1937CoalMining Industry-Investigation of Representatives:,controversy con-cerning representationof employees:rival organizations;substantial doubt astomajority status ; contractwith rivalorganization recognizing it as exclusiverepresentative no bar to investigation of representatives-UnitAppropriatefor Collective Bargaining:productionand maintenance employees;eligibilityformembership in both rival organizations;no controversy asto-ElectionOrdered.Mr. Jack G. Evans,for the Board.Mr. T. J. Sullivan,of Springfield, Ill., for the Company.Mr. George W. DowellandMr. N. Y. Dowell,of DuQuoin, Ill.,for the Progressive Miners of America.Mr. Thurlow G. LewisandMr. Louis F. Gillespie,of Springfield,Ill., for the United Mine Workers of America.Mr. Henry H. Foster, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 20, 1937, Progressive Miners of America, Local No.54, herein called the Progressives, filed with the Regional Directorfor the Thirteenth Region (Chicago, Illinois) a petition alleging thata question had arisen concerning the representation of bituminouscoal miners employed by Mine B Coal Company, herein called MineB. and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On September 16, 1937, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of the NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.On September 24, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon Mine B, upon theProgressives, and upon United Mine Workers of America, Local No.7469, herein called the United, a labor organization claiming to repre-316a DECISIONS AND ORDERS317-sent employees directly affected by the investigation.Pursuant tothe notice, a hearing was held at Springfield, Illinois, on October25, 26, and 27, 1937, before Charles E. Persons, the Trial Examiner-duly designated by the Board.Counsel for Mine B and the two unions participated in the hearingand full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing upon the issues was affordedall parties.The Board has reviewed the rulings of the Trial Exam-iner upon the various motions and objections made by counsel duringthe hearing and finds that no prejudicial errors were committed.The, rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYMine B Coal Company is an Illinois corporation engaged in themining of coal, with its principal office in Springfield, Illinois.Thepay roll for May 12, 1937, the last pay roll when the mine was inproduction, carried a total of 476 employees, of whom 11 were clerksand supervisors, 107 day men and 358 loaders.During the year from July 1, 1936 to June 30, 1937, the salesmade by the Company of coal produced at Mine B amounted to$680,928.82.Of this amount,car salesto the Chicago and AltonRailway were $187,522.58;car salesto customers located outside theState of Illinois were $136,376.53; car sales to customers located inIllinois, some of whom in turn delivered the coal to interstate rail-roads, were $212,548.28; retail sales to customers at the mine were'$140,266.43 ;and salesfor boiler fuel were $4,215.00.Other evidence shows that from January 1 to May 31, 1937, theWabash Railway received from Mine B for its own use 308 cars ofcoal destined for points in Illinois and 444 cars destined for statesother than Illinois; and received as commercial coal 234 cars forpoints in Illinois and 284 cars for states other than Illinois.'Duringthe same period the Chicago and Alton Railroad receivedfrom MineB for its own use 457 cars of coal destined for points in Illinois and172 cars destined for states other than Illinois ; and received as com-mercial coal 307 cars for points in Illinois and 47 cars for statesother than Illinois.2The Coal Report of Illinois for 1936 3 shows that of 429,160 tonsof coal produced at Mine B in 1936, the Company sold tolocal trade47,535 tons, to railroads 245,696 tons, and loaded on cars for shipmentabout 132,849 tons.'Board's Exhibit No. 3-A.2 Board's Exhibit No. 4-A."Boards Exhibit No. 5. 318NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDProgressive Miners of America is a labor organization formed in1932 by a cleavage of certain members of the United Mine Workersof America. It is now an American Federation of Labor affiliate,having jurisdiction over a considerable number of hand-operatedmines in Illinois.The Progressives have regularly made contractswith the Coal Producers Association of Illinois and with a numberof Independent operators, of which Mine B is one.The jurisdictionof Local No. 54 is confined to employees of Mine B.Local No. 7469 of the United Mine Workers of America js a labororganization formed about July 28, 1937 and admitting to member-ship employees of Mine B. It is affiliated with the United MineWorkers of America which in turn is affiliated with the Committeefor Industrial Organization.III.THE QUESTION CONCERNING REPRESENTATIONThe coal fields of Southern Illinois have long been the scene ofbitter labor controversies.Since 1932, when the Progressive Minersof America was established as a rival organization to the UnitedMine Workers, the situation has been acute.The history of Mine Bpresents a story of conflict between the two rival unions and betweenthe unions and the Company. Between 1925 and 1932 the Unitedwas recognized by the Company. In 1932, after the Progressiveshad been established, the Company, by virtue of its membership inthe Coal Producers Association of Illinois, which had a contract withthe Progressives, recognized the Progressives.In December 1935 Mine B withdrew from the Association and onJanuary 18, 1936, as an independent operator, signed an agreementagain recognizing the Progressives and incorporating by referencethat union's contract with the Coal Producers Association enteredinto in 1935.By this agreement, as under the previous agreement,the Progressives were given the closed shop and check-off.The ex-piration date of this agreement was March 31, 1937.On April 2,1937, Mine B and the Progressives signed another agreement extend-ing the contract of 1935 pending negotiations between the Progres-sives and the Coal Producers Association.This agreement also pro-vided that it was to terminate automatically upon the ratification ofa state-wide contract by the Progressives and the Association.On July 30 or 31 the conference between the Progressives and theAssociation adjourned without agreement.Mine B contends thatthe agreement of April 2 terminated at this time. Subsequentlynegotiations were resumed and a new contract drafted. State-wideratification of this contract took place on September 10.The Pro-gressives contend that the Company was obligated under the termsof the April 2 contract until this later date. DECISIONS AND ORDERS319Meanwhile, on May 12, 1937, the Progressives called a strike atMine B. In the morning of that day officials of the Progressivesrequested the mine superintendent to discharge five employees expelledfrom the Progressives for joining the United.There is testimonyalso that members of the Progressives told these men that if theywent down into the mine that day they would not come out alive.About 2 o'clock the representatives of the Progressives returned tothe mine to find what the Company was going to do about the fivemen.They were told that the Company declined to discuss thequestion until such time as the mine was put in normal operation,that during the day cars were hoisted from the mine that were onlypartly loaded, and that grievances would not be considered unlessthe mine was in full production.Shortly thereafter the Progressivesdeclared that "a legal strike was on".All operations stopped at thattime,men were hoisted from the workings and mass picketing wasbegun.Picketing continued until about June 1, when "the muleswere put out to pasture".Between May 26 and the first part of July, a petition entitled"Designation of Representatives for Collective Bargaining underthe National Labor Relations Act" was circulated by the Progres-sives.Signatures were procured on the picket line, at union head-quarters, and at workers' homes by a group of recognized leaders ofthe Progressives.The United contends that signatures were obtainedin large part by coercion.This petition, containing 412 signatures,was presented to the Company on July 12.The United likewise circulated a petition among the employeessome time in July.This petition is said to have contained "well over300 names", but was not presented in evidence.The Company, ac-cepting the statement of a United representative that such a petitionhad been circulated, signed an agreement on August 18, when themine was still closed, recognizing the United as the successor of theProgressives as the representative of its employees.On September20, another agreement was signed recognizing the contract existingbetween- the United and the Illinois Coal Operators Association asbeing applicable to Mine B.By these agreements the United ob-tained a closed shop and check-off.Another petition dated September 10, 1937, and containing thesame title as the first, was circulated by the Progressives at the timeof the state-wide ratification of the agreement between the Progres-sives and the Coal Producers Association; 429 signatures appear uponthis petition.There was evidence as to the second petition also thatsome of the signatures were secured through coercion by membersof Local No. 54.On Monday, September 27, after the signing of the new contractwith the United, an attempt was made to reopen the mine. The Com- 320NATIONALLABOR RELATIONS BOARDpany called upon the United to furnish 50 men. The Progressives,hearing of this, went to the mine superintendent and told him thatthey had heard that the mine was to be reopened and that they wouldbe glad to furnish the men immediately.About 14 men went downas United members and were engaged that day in cleaning up themine.When they appeared for work Tuesday morning, they foundabout 100 Progressives massed at the shaft.The situation was sothreatening that a deputy sheriff, who was present to maintain order,directed the would-be workers to go to the office and remain there allday.Since that date the mine has remained closed.The Progressives produced evidence showing that a representa-tive of the Company had urged some of their members to attendUnited meetings and to join up with the United. The United in turnpresented evidence to show that their efforts to obtain members hadbeen interfered with by the Progressives with measures of intimida-tion and coercion.As above stated, the United also contends that thesignatures on the two petitions presented to the Company by the Pro-gressives were secured through intimidation and coercion.Under the circumstances, none of the petitions are fully convincing.The atmosphere of tensity, and the circumstances existing at thetime when the petitions were circulated, created a condition where itmay well be that a clear expression of choice was impossible.At thehearing no opposition was voiced by either union as to the holdingof an election by the Board to determine representatives for collec-tive bargaining.We feel that a complete disposition of this disputecan best be achieved by the holding of such an election.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, in connection with the operations of the Company describedin Section I above, has a close, intimate and substantial relation totrade, traffic, and commerce among the several States, and tends tolead, and has led to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe president of Local 54 of the Progressive Miners of Americatestified at the hearing that Local 54 had jurisdiction over "all em-ployees except the supervisory force, which meant the clerical forceand the bosses at the mine." The United Mine Workers admit tomembership employees in the same classification.No further ques-tion was raised at the hearing as to the appropriate unit.We findthat the production and maintenance employees of the Company, ex- DECISIONS AND ORDERS321cluding clerical and supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining and that said unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.The check weighman employedand paid by the union should likewise be excluded for the reasonthat he is not an employee of the Company.VI. THE DETERMINATION OF REPRESENTATIVESWe find that an election by secret ballot is necessary to determinethe proper representatives for collective bargaining and thus resolvethe question concerning representation.Those eligible to vote shallbe the production employees of Mine B as of May 12, 1937, excludingthe clerical force and supervisory employees.On the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Mine B Coal Company of Springfield, Illi-nois, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.The production and maintenance employees of the Mine B CoalCompany of Springfield, Illinois, excluding the clerical force andsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with Mine BCoal Company, Springfield, Illinois, an election by secret ballot shallbe conducted within fifteen (15) days from the date of this Direction,under the direction and supervision of the Regional Director for theThirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among the production and maintenance em-ployees, employed by the Company on May 12, 1937, excluding cler- 322NATIONAL LABOR RELATIONS BOARDieal help and supervisory employees, to determine whether they desireto be represented by the Progressive Miners of America, Local 54, orby United Mine Workers of America, Local No. 7469, for the pur-poses of collective bargaining, or by neither.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJanuary 3, 1938On August 20, 1937, Progressive Miners of America, Local No. 54,herein called the Progressives, filed with the Regional Director forthe Thirteenth Region (Chicago, Illinois) a petition alleging thata question had arisen concerning the representation of bituminouscoalminers employed by Mine B Coal Company, herein calledMine B, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On September 16, 1937, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofthe National Labor Relations Board Rules and Regulations, Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.Pursuant to notice duly served upon Mine B, upon the Progres-sives, and upon the United Mine Workers of America, Local No.7469, herein called the United, a hearing was held at Springfield,Illinois, on October 25, 26, and 27, 1937, before Charles E. Persons,the Trial Examiner duly designated by the Board.On December 2, 1937, the Board issued a Decision and Direction ofElection.The Direction of Election provides that an election bysecret ballot shall be held among the production and maintenanceemployees employed by Mine B on May 12, 1937, excluding clericalhelp and supervisory employees, to determine whether they desired tobe represented by the Progressives, or by the United, or by neither.Pursuant to the Direction, balloting was conducted on December15, 1937, under the supervision of the Regional Director.Prior tothe balloting, on the evening of December 13, 1937, the United senta telegram to the Board requesting postponement of the electionand stating that "United Mine Workers do not wish to participatein an election to be held under the existing circumstances at thistime".On December 15, 1937, the United again telegraphedthe Board definitely objecting to being placed on the ballot.Thesame day, immediately prior to the opening of the polls, the Unitednotified the agent of the Board conducting the election that the LI]CISIONS AND ORDERS323United did not wish to participate in the election.The election pro-ceeded according to schedule and with the name of the United ap-pearing on the ballot, but the United did not furnish tellers or other-wise participate in the conduct of the election.On December 17, 1937, the Regional Director, acting pursuant toArticle III, Section 9, of the National Labor Relations Board Rulesand Regulations, issued and duly served upon the parties to theproceedings his Intermediate Report on the secret ballot.Thisreport recites the conduct of the election and states :The undersigned hereby certifies that said secret ballot wasfairly and impartially conducted, and that the ballots cast wereduly and fairly counted under his supervision, and that state-ments to that effect from those tellers present have been filedwith the undersigned.As to the results of the balloting the Regional Director found inhis Intermediate Report as follows :Total number eligible________________________________________465Total number of ballots cast_________________________________431Ballots cast for Progressive Miners of America, Local No. 54___404Ballots cast for United Mine Workers of America, Local 7469_25Ballots cast by employees who did not desire either of the aboveorganizations---------------------------------------------2Challenged, ballots------------------------------------------0Blank ballots cast------------------------------------------0Ballots spoiled or void--------------------------------------0Total ballots cast_____________________________________ 431On December 22, 1937, the United filed with the Regional Director,and mailed to the Board in Washington, its objections to the Inter-mediate Report.The Board has considered these objections, to-gether with the report of the Regional Director thereon containingthe statement of the Board's agent who conducted the election.Wefind that nothing in the conduct of the election prejudiced the Unitedand that the results of the balloting fairly represent the desires ofthe employees.Consequently we will certify the Progressives as theduly designated representative of the production and maintenanceemployees.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations, Series 1, asamended,IT IS HEREBYCERTIFIEDthat Progressive Miners of America, LocalNo. 54, has been designated and selected by a majority of the pro-duction and maintenance employees of the Mine B Coal Company, 324NATIONAL LABOR RELATIONS BOARDSpringfield, Illinois, excluding clerical help and supervisory em-ployees, as their representative for the purposes of collective bar-gaining, and that, pursuant to the provisions of Section 9 (a) of theNational Labor Relations Act, Progressive Miners of America, LocalNo. 54, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.MR. DONALD WAKEFIELD SMrrH took no part in the consideration ofthe above Certification of Representatives.